Award Paragraph 1 is HEREBY AMENDED to read as follows:
    1.   Defendant shall pay compensation to the five (5) children at the rate of $201.47 per week per rata for 400 weeks beginning November 15, 1995, or until the oldest child attains the age of 18, and at such time, the other children will continue to receive their share of benefits until each child reaches the age of 18.  Said weekly checks will continue until the last child reaches the age of 18.  It is noted that there is no reapportionment of total benefits as each child reaches the age of eighteen.  This compensation shall be for the use and benefit of the minor children.  That portion of the compensation which has accrued shall be paid in a lump sum.  This Award is subject to the attorney's fee hereinafter approved.
The payments shall be specifically made as follows:
    a.   1/5 to Sandra L. Ellison as parent and natural guardian of Mark James Conley Ellison, a minor child.
    b.   1/5 to Tammy James Justice as parent and natural guardian of Christopher James Justice, a minor child.
    c.   1/5 to Brenda Lee Smith as parent and natural guardian of Heidi Michelle Smith, a minor child.
    d.   1/5 to Joyce Toomes for the use, benefit and support of Nicholas Black, a minor, for so long as said minor child remains in the physical and legal custody of Ms. Joyce Toomes.
    e.   1/5 to be paid to the Clerk of Superior Court of Randolph County for the use, benefit and support of Elizabeth Conley, a minor child.  Said payments shall be disbursed as permitted by law to the caretakers of the child, natural, adoptive, or custodial.
All other aspects of the July 21, 1998, Opinion and Award shall STAND AS WRITTEN.
This the ___ day of _________, 1998.
                                  S/ _______________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _____________________ THOMAS J. BOLCH COMMISSIONER
S/ _____________________ CHRISTOPHER SCOTT COMMISSIONER